Felton, J.
The plaintiff failed to prove a case on either of the three counts, which are in reality only two, one on an al*429leged express contract and one on the doctrine of ratification. The evidence failed to show that Chandler, the chairman of the building committee of the church, was authorized by the governing body of the church, or any agency authorized to do so, to purchase the materials in question for the account of the church. The evidence also failed to show that if Chandler bought the material for the account of the church, the governing body, or any agency authorized to buy the material, used the material with the knowledge that Chandler had purported to act for the church in purchasing the equipment and charging it to the church’s account. It is unnecessary to determine whether the contract between the church and a contractor, requiring the contractor to furnish the material, was properly admitted in evidence.
The court did not err in directing a verdict nor in overruling the plaintiff’s motion for a new trial.

Judgment affirmed.


Sutton, C.J., and Worrill, J., concur.